t c summary opinion united_states tax_court jerome p and rhonda a reimann petitioners v commissioner of internal revenue respondent docket no 10877-03s filed date jerome p reimann pro_se louis h hill for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and the accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners are liable for the 10-percent additional tax under sec_72 for early distributions from qualified_retirement_plans and whether petitioners are liable for the sec_6662 accuracy-related_penalty at the time the petition was filed petitioners were legal residents of dresden ohio the facts are not in dispute jerome p reimann petitioner is a metallurgical engineer and a manager of process improvement petitioner explained this latter category as the review of reports from other engineers he described his occupation as being in materials science petitioner has a bachelor of science degree in science and metallurgical engineering as a graduate of wayne state university at detroit michigan he received his degree in and his employment has continuously been in that field of endeavor in his career petitioner has been employed by several employers and has been a participant in at least four pension plans qualified under sec_401 rule a requires that the parties stipulate all facts all documents and papers or contracts or aspects thereof and all evidence that should fairly not be in dispute petitioners declined to agree to a written stipulation of facts during petitioner was terminated by his employer and he thereafter began a self-employed consulting business in his field of work that endeavor was not successful and resulted in petitioners' filing for bankruptcy because of their financial needs petitioner withdrew dollar_figure during the year from his qualified_plans on their joint federal_income_tax return for petitioners reported as gross_income the dollar_figure in distributions from their qualified_plans petitioners included with their tax_return form_5329 additional taxes attributable to iras other qualified_retirement_plans annuities modified endowment contracts and msas on which they listed the dollar_figure in retirement_plan distributions but elected on form_5329 that the distributions were not subject_to the early withdrawal tax under sec_72 on part i line of the form early distributions not subject_to additional tax petitioners entered exception number as the appropriate exception from page of the instructions for the entire amount of the distribution the form_5329 did not otherwise include any statement to describe the basis upon which petitioners claimed that the sec_72 tax was not applicable respondent in the notice_of_deficiency determined that the dollar_figure early distribution was subject_to the additional tax under sec_72 and determined a deficiency of dollar_figure for that tax and the negligence_penalty under sec_6662 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the 10-percent additional tax however does not apply to certain distributions sec_72 excepts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of the employee's disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock the additional tax under sec_72 is percent of the amount of the distribution in this case the distribution was dollar_figure therefore percent of that amount is dollar_figure the deficiency determined in the notice_of_deficiency is dollar_figure at trial counsel for respondent agreed that this was an incorrect computation but declined to move to increase the deficiency to dollar_figure described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order petitioners contend they do not owe the sec_72 additional tax for three reasons the distributions are not subject_to the sec_72 additional tax because of their financial hardship the internal_revenue_service even though notice was served of petitioners' bankruptcy proceeding failed to file a proof_of_claim in the bankruptcy proceeding therefore the additional tax was discharged and even if the additional tax was not discharged following their discharge the bankruptcy proceeding was reopened to include in the bankruptcy_estate a monetary judgment of dollar_figure that petitioner recovered against a former employer which if collected would pay off all creditors therefore petitioners contend pending collection of this asset respondent as a creditor is stayed from instituting collection action including the deficiency in this case with respect to petitioners' first contention as noted earlier sec_72 excepts from the additional tax certain categories of distributions petitioners agree that none of these categories apply to their fact situation instead petitioners contend that because of financial hardship they are relieved of the sec_72 additional tax and argue that the availability of that relief is provided and allowed on form_5329 and the specific instructions for that form in particular petitioners point to the instructions for line of form_5329 those instructions in addition to describing the exceptions that are expressly provided in sec_72 also include another category described as other which is explained as number in the instructions for form_5329 the other situations in which the additional tax does not apply are described in the instructions as distributions that are incorrectly labeled as an early distribution distributions from an employer plan as to an employee's separation_from_service prior to date distributions that are dividends from stock described in sec_404 and distributions from certain annuity_contracts it is very clear that the distributions to petitioner in this case do not fit under any of these categories financial hardship is not described as an exemption from the tax on an early distribution petitioners however argue on brief in fact the service has responded to the growing list of exemptions identified under form_5329 form_5329 specifically lists eleven such exemptions with number listed simply as other petitioner had duly asserted his exemption as number on the form submitted certainly the dire financial situation of being unemployed leading the petitioners to file bankruptcy in this case can be considered as great an economic hardship as a minimal standard compared to the examples listed above at the very least the service had the duty to respond to petitioner's form_5329 submission and allow any differences of opinion to be settled in a timely manner by a court of competent jurisdiction petitioners have selected this court as the forum to decide that question this court's conclusion is that financial hardship is not a category or basis for an exception from the sec_72 additional tax on early retirement_plan distributions milner v commissioner tcmemo_2004_111 gallagher v commissioner tcmemo_2001_34 and cases cited petitioners have simply crafted an additional category of exception that is clearly beyond the intent and meaning of sec_72 and the instructions petitioners relied on their argument fails petitioners also contend that respondent is precluded from making an assessment against them for the sec_72 penalty because respondent never filed a proof_of_claim in their bankruptcy proceeding that argument is also rejected because whether or not a proof_of_claim was filed a discharge_in_bankruptcy does not discharge an individual debtor from an obligation with respect to a return that was either not filed or a return that was due to be filed less than years before the date of filing the bankruptcy petition in this case petitioner's income_tax return for the year was filed well within the 3-year period prior to the filing of their bankruptcy petition the tax therefore is not dischargeable under federal_law petitioners also contend that after their bankruptcy discharge the bankruptcy proceeding was reopened in order to allow into the bankruptcy_estate a monetary judgment of dollar_figure petitioners recovered against a former employer because of this reopening of the bankruptcy proceeding petitioners contend that a new stay came into effect the court rejects that argument because no evidence was presented to show that the stay was reinstituted by the bankruptcy court see 110_tc_271 the reopening of the bankruptcy proceeding is not a restoration of the stay against this court the court holds that petitioners are liable for the additional tax under sec_72 respondent is sustained on this issue the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1 b income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the taxpayer's reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 affd in part and revd in part without published opinion 155_f3d_558 4th cir however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 petitioners made an insufficient effort to determine their proper tax_liability for the instructions for the form_5329 clearly did not provide for an exception from the sec_72 additional tax on the distributions to petitioner petitioners merely crafted an additional exception to accommodate their situation there is no evidence in the record to show that they solicited the assistance of a tax professional regarding their liability for the sec_72 additional tax on the qualified_plan_distributions the court sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
